Citation Nr: 9920657	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.

3.  Entitlement to service connection for sleep apnea, 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services



WITNESSES AT HEARING ON APPEAL

Veteran, veteran's spouse


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1997 rating decision from the Honolulu, 
Hawaii, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to an increased evaluation for 
PTSD and denied entitlement to service connection for 
hypertension and sleep apnea, claimed as secondary to PTSD.

The issues of entitlement to an evaluation in excess of 30 
percent for PTSD and entitlement to service connection for 
hypertension, claimed as secondary to PTSD, will be addressed 
in the REMAND portion of this decision.



FINDINGS OF FACT

1.  Service connection is in effect for PTSD.

2.  Sleep apnea was not present in service, and there is no 
competent medical evidence linking sleep apnea to service or 
to any disease or injury of service origin.

CONCLUSION OF LAW

The claim for service connection for sleep apnea, claimed as 
secondary to PTSD, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that it appears that 
the veteran's original claims folder has been lost.  In 1996, 
the claims folder was rebuilt.  The Board recognizes its 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Factual Background

Upon pre-induction examination dated in December 1963, the 
veteran's systems were clinically evaluated as normal with 
the exception of an external hemorrhoid.  Upon induction 
examination dated in April 1966, the veteran's systems were 
clinically evaluated as normal with the exception of a healed 
scar on the left wrist and amputation of the tip of the left 
index finger.  In an April 1966 Report of Medical History, 
the veteran indicated he had or was experiencing trouble 
sleeping.  Service medical records are silent for complaints, 
treatment, or diagnoses related to sleep apnea.  Upon 
separation examination dated in March 1968, the veteran's 
systems were clinically evaluated as normal.  In a March 1968 
Report of Medical History, the veteran reported he had or was 
experiencing swollen or painful joints, mumps, a history of 
broken bones, and recurrent back pain.  

VA medical records dated from June 1996 to October 1996 
reflect relevant assessments of sleep apnea and treatment 
with oxygen.  It was noted the veteran's father and brother 
both died in their sleep.

In a July 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.

In a March 1997 statement, the veteran's spouse stated that 
the veteran had thrashed and mumbled in his sleep since they 
were married twenty-six years earlier.

At his May 1997 RO hearing, the veteran testified that he had 
been diagnosed with sleep apnea and had an oxygen tank to use 
for breathing at night.  (Transcript, pages 5-7).

Upon VA examination dated in May 1998, the examiner noted the 
veteran was obese and had symptoms suggestive of sleep apnea.  
The examiner noted weight loss and continued oxygen 
treatments should be continued.

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1998).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d)(1998).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  In 
order to show that a disability is proximately due to or the 
result of a service-connected disease or injury, the veteran 
must submit competent medical evidence showing that the 
disabilities are causally-related.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

In making any claim for service connection, the veteran has 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on it own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If a well-
grounded claim has not been presented, the veteran's appeal 
fails as to that claim, and VA is under no duty to assist him 
in any further development of that claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. at 
81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of the incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) supported by lay or 
medical evidence; and of a nexus between the in-service (or 
service-connected) injury or disease and the current 
disability (medical evidence).  Caluza v.  Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is a duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§  5103(a) (West 1991), depending on the particular facts in 
each case.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  The facts and circumstances of this case are such 
that no further action is warranted.

Analysis

Following a careful review of the entire record, the Board 
concludes that the veteran's claim for entitlement to service 
connection for sleep apnea, claimed as secondary to PTSD, is 
not well grounded and must be denied.  

The veteran has failed to present competent medical evidence 
showing that his sleep apnea is related to his service-
connected PTSD.  In the absence of medical evidence of a 
nexus between the current disability and service or a 
service-connected disability, the claim for service 
connection is not plausible and therefore, not well grounded.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Unfortunately, the claim for service connection for sleep 
apnea, claimed as secondary to PTSD, is supported solely by 
the contentions of the veteran.  However, the Court has made 
it clear that a lay party is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, the veteran's lay assertion that his 
sleep apnea is caused or aggravated by his service-connected 
PTSD is neither competent nor probative of the issue in 
question.  While the veteran is competent to testify as to 
symptomatology, he is not competent to diagnose the etiology 
of his own sleep apnea.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 (1993); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Cox v. Brown, 5 Vet. App. 93-95 (1993); 
and Clarkson v. Brown, 4 Vet. App. 565, 657 (1993).




ORDER

Service connection for sleep apnea, claimed as secondary to 
PTSD, is denied.



REMAND

Service personnel records reflect the veteran received 
numerous awards and citations including the Combat 
Infantryman Badge and the Vietnam Service Medal with a Bronze 
Star.

Upon VA PTSD examination dated in May 1996, the examiner 
noted a diagnosis of chronic PTSD.  The examiner also noted 
the veteran was still dealing with the effects of the Vietnam 
War and assigned a Global Assessment of Functioning (GAF) 
score of 50 with serious symptoms and serious impairment in 
social and occupational functioning.

In a July 1996 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling.

In a March 1997 rating decision, the RO denied service 
connection for hypertension and sleep apnea and determined 
that an increased evaluation for PTSD was not warranted.  

VA treatment records dated from May 1996 to June 1997 reflect 
treatment for PTSD and hypertension.  

In an April 1997 letter, the private physician who originally 
treated the veteran for hypertension at the request of VA, 
stated that the veteran suffered from hypertensive heart 
disease, cardiac arrhythmias, pulmonary disease, mitral and 
tricuspid regurgitation, and PTSD.  The physician stated the 
veteran's conditions were permanent and were not expected to 
improve.  The physician opined that there was a clear 
relationship between the veteran's hypertension and his PTSD.  
He also stated the veteran was not employable at that time.

Upon VA examination dated in May 1998, the examiner noted 
various assessments of hypertension not adequately 
controlled, history of obesity with sleep apnea, history of 
atrial flutter, and a history of PTSD.  The examiner noted he 
was not certain that the PTSD was contributing to any 
significant degree to the veteran's hypertension.  The 
examiner also noted the veteran was employable in some 
capacity.

Overall, the Board is of the opinion that additional 
development of the record is necessary to enable the Board to 
render a final determination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Accordingly, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and private, who have treated the 
veteran for PTSD and hypertension since 
June 1997.  After securing the necessary 
releases from the veteran, copies of any 
available records that are not already of 
record should be obtained and associated 
with the claims folder.

2.  The veteran should be afforded VA 
specialist examinations of his PTSD and 
hypertension to determine the nature, 
etiology, and severity of these 
conditions.  The claims folder should be 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations. 

In regard to the veteran's claim for 
service connection for hypertension, 
claimed as secondary to his service-
connected PTSD, the examination should be 
performed by an appropriate specialist.  
All indicated studies and tests should be 
completed and the results reviewed by the 
examiner.  The examiner is also asked to 
state his opinion as to the etiology of 
the veteran's hypertension.  The examiner 
should specifically state an opinion as 
to whether the veteran's hypertension is 
caused or aggravated by his service-
connected PTSD.  

In regard to the veteran's claim for an 
evaluation in excess of 30 percent for 
PTSD, the examiner should identify all of 
the veteran's associated symptomatology 
or manifestations of the veteran's 
service-connected PTSD.  Any necessary 
special studies should be accomplished.  
The examiner is asked to express an 
opinion with respect to which of the 
following criteria best describes the 
veteran's psychiatric disability picture 
due solely to his service-connected PTSD:

(a)  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss; or

(b)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as:  Flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands, 
impairment of short and long-term memory; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; and difficulty in establishing or 
maintaining effective work and social 
relationships; or

(c)  Occupational and social impairment 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, mood, due to such symptoms as:  
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
and the inability to establish and 
maintain effective relationships; or

(d)  Total occupational and social 
impairment, due to such symptoms as:  
Gross impairment in thought processes; or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.

If positive symptoms from more than one 
of the above categories are identified, 
the examiner is requested to identify 
those which are most predominate based on 
consideration of the entire contemporary 
record and to provide an opinion as to 
the level of occupational and social 
impairment ( a through d above) that most 
closely reflects the veteran's overall 
symptomatology and level of disability 
due solely to his service-connected PTSD.  
A multi-axial assessment should be 
conducted, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V (GAF score), with an 
explanation of the numeric code assigned, 
is to be 
included.  The rationale for all 
conclusions should be provided.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
examination reports and requested 
opinions to ensure complete compliance 
with the directives of this REMAND.  
Corrective procedures should be 
implemented if necessary.  

4.  Thereafter, the RO should review the 
record and readjudicate the issues of 
entitlement to an evaluation in excess of 
30 percent for PTSD, and entitlement to 
service connection for hypertension, 
claimed as secondary to service-connected 
PTSD.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

